Civil action to recover commissions, or brokerage fees, for effecting a lease of defendant's hotel.
Upon denial of liability and issue joined, there was a verdict and judgment for $200.00, from which the defendant appeals, assigning as error the refusal of the court to dismiss the action as in case of nonsuit.
A careful perusal of the record leaves us with the impression that the evidence is sufficient to carry the case to the jury, hence the verdict and judgment will be upheld.
No error.
SCHENCK, J., took no part in the consideration or decision of this case. *Page 920